             Case 3:20-cr-00050-HZ           Document 39      Filed 03/10/21      Page 1 of 2




 TYL W. BAKKER
 621 SW Alder Street, Suite 621
 Portland, Oregon 97205
 Ph: (503) 721-0140; Fax: (503) 220-1913

 Attorney for Defendant

                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

      UNITED STATES OF AMERICA,
                                                        Case No. 3:20-cr-00050-HZ-1
                                Plaintiff,
             v.                                         DECLARATION OF COUNSEL IN
                                                        SUPPORT OF DEFENDANT’S FIFTH
                                                        UNOPPOSED MOTION FOR
      JODY TYLER SHELTON,                               POSTPONEMENT OF TRIAL DATE AND
                                                        MOTION TO POSTPONE PRE-TRIAL
                                Defendant.              HEARINGS DATE



The undersigned, Tyl W. Bakker, being first duly sworn, do depose and state that the following is true
and correct:

        1.        I am the court appointed counsel for the defendant Jody Tyler Shelton in the above-

referenced case having been so appointed to this matter on March 10, 2020 by way of substitution. I am

defendant’s second appointed lawyer.

        2.        The defendant has been charged on one count of Possession with the Intent to Distribute

Heroin, one count of Possession of a Firearm in Furtherance of a Drug Trafficking Crime, and one count

of Felon in Possession of Firearm.

        3.        That a pre-trial motion hearing is currently scheduled for Tuesday, March 16, 2021

before Your Honor.

        4.        Mr. Shelton informed me that he does not want to waive personal appearances for this

motion hearing.

        5.        Mr. Shelton has numerous medical issues previously documented in Court filings that



PAGE 1 – DECLARATION OF COUNSEL IN SUPPORT OF                                  TYL W. BAKKER
DEFENDANT’S FIFTH UNOPPOSED MOTION FOR                                         621 SW Alder Street, Suite 621
POSTPONEMENT OF TRIAL DATE AND MOTION TO POSTPONE                              Portland, Oregon 97205
PRE-TRIAL HEARINGS DATE                                                        Ph: (503) 721-0140; Fax: (503) 220-1913
             Case 3:20-cr-00050-HZ          Document 39         Filed 03/10/21        Page 2 of 2

make him extremely vulnerable in light of the current Covid-19 epidemic. As a result, Mr. Shelton does

not feel it would be safe to be transported at this time.

        7. Additional time is needed to continue plea negotiations, advance trial and motion hearing

preparations, and otherwise complete preparations for Mr. Shelton’s defense in light of Covid-19. Plea

negotiations are ongoing and recent developments have been made that require additional time needed to

discuss with Mr. Shelton.

        8. By the accompanying motion, Mr. Shelton requests that the current trial date be continued for

approximately 60 days to Monday, July 19, 2021, or a date thereafter convenient to the Court. Defendant

further moves the Court for an order postponing the currently scheduled motions hearing date of March

16, 2021 for approximately 60 days. This is the fifth motion to reset the trial date filed in this case of

behalf of Mr. Shelton.

        9.       I have met with Mr. Shelton and discussed his rights under the Speedy Trial Act. He is

prepared to waive those rights for the purpose of this motion. He consents to the granting of this motion.

        10.      Assistant United States Attorney Ashley Cadotte does not oppose this request.

        11.      I declare that the above statements are true to the best of my knowledge and belief, and

that I understand they are made for use as evidence in court and are subject to penalty for perjury.


                                                      Dated this 10th day of March, 2021


                                                      /s/ Tyl Bakker
                                                      Tyl W. Bakker, OSB #902000
                                                      Attorney for Defendant




PAGE 2 – DECLARATION OF COUNSEL IN SUPPORT OF                                     TYL W. BAKKER
DEFENDANT’S FIFTH UNOPPOSED MOTION FOR                                            621 SW Alder Street, Suite 621
POSTPONEMENT OF TRIAL DATE AND MOTION TO POSTPONE                                 Portland, Oregon 97205
PRE-TRIAL HEARINGS DATE                                                           Ph: (503) 721-0140; Fax: (503) 220-1913
